NDFL 245]3 (Rcv. i 1116) Judgment in n Criminal Case
Sheet l

 

UNITED STATES DISTRICT COURT
Northern District of Florida

USM Number: 06043-017

Randali Lockhart (Appointed - AFPD)

 

Defendant’s Aitorney

UNITED STATES OF AMERICA § JUI)GMENT IN A CRIMINAL CASE
v. )
§ Case Nuinber: 3:1801'9?-001/MCR
ANTOINE DEVON WILSON )
)
)
)

THE DEFENDANT:
§ pleaded guiity to count(s) One and Two of the Indictrnent on Novernber 29, 2018

 

|:i pleaded nolo contendere to count(s)

 

which was accepted by the court.

|:i was found guifty on count(s)

 

after a piea of not guilty

Tiie defendant is adjudicated guilty of these offenses:

Titie & Section Nature of foense Offcnse Ended Count
21 U.S.C. §§ 84i(a)(1), Conspiracy to Possess with Intent to Distribute 5 Kilogralns or Juiy 27, 2018 One
84i(b)(l)(A)(ii) and 846 More of Cocaine
21 U.S.C. §§ 84i(a)(l) and Possession with lntent to Distribute 500 Grains or More of .luly 27, 2018 Two
841 (b)(l)(B)(ii) Cocaine
The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to

the Sentencing Reforni Act of 1984.
|:i The defendant has been found not guilty on count(s)

 

i:\ Count(s) |:I is f:| arc dismissed on the motion of the United States.

 

lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
or mailing address untii atl tines, restitution, costs, and speciai assessments imposed by this judgment are fuily paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances

February i3, 2019

 

Date of Imnosition cf'Judgmcnt

 

 

  

Signature ofludgc

 

M. Casey Rodgers, United States District Judge

 

 

Namc and Title oi`}udge
March f , 20 i 9
Date ‘

ga»;-‘sri_'_ii_is=-;§ii isn=:F in§iailiii_?§

 

NDFL 245B (Rev. illié) .Iudgmcnt in a Criminal Case
Sheet 2 »~ imprisonment

 

Judgment j Page 2 of 7
DEFENDANT: ANTOINE DEVON WILSON

CASE NUMBER: 3:1801‘97-001/MCR

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau cf Prisons to be imprisoned for a total term of:
180 months. 'I` his consists of 180 months as to Count One and 120 months as to Count Two, with said
terms to run concurrently, one With the other.

The court makes the following recommendations to the Bureau ofPrEsons:

The court recommends the defendant be designated to FCI Yazoo City, Mississippi, for service of his
sentence

Tiie defendant is remanded to the custody of the United States Marshal.

i:| The defendant shall surrender to the United States Marslial for this district:

i:i at i:i a.m. |:i p.m. on

i:| as notified by the United States Marshal.

 

m Thc defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

|:i before 2 p.m. on

 

i:| as notified by the United States Marshal.

i:] as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNlTED S'l`A'l`ES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

 

NDFL 245B (Rev. l ill 6) Judgmcnt in a Criniinal Case
Sheet 3 - Supervised Reiease

 

Judgmcnt-Page 3 of 7 '

DEFENDANT: ANTOINE DEVON WiLSON
CASE NUMBER: 3:1801‘97-001/MCR

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of : 10 years as to Count One and 8 years as to Count
Two, with said terms to run concurrently, one with the other.

MANDAT()RY CONDITIONS

l. You must not commit another federal, state or local crime.

2. You must not unlawfully possess a controlled substance

3. You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of` release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

l:] The above drug testing condition is suspended, based on the court's determination that you

pOS€ a lOW l‘iSi( Of future SHiJStE\nC€ HbIIS€. (check ifappl`icabl`e)

4. You must cooperate in the collection of DNA as directed by the probation oft`icer. (check yapp!icable)

5. l:l Yon must comply with the requirements of the Sex Oft`ender Registration and Notification Act (42 U.S.C. § 1690i, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense (check yapplr'cable)

6. l:l You must participate in an approved program for domestic violence (check ifapph'cable)

You must comply with the standard conditions that have been adopted by this court as weil as with any other conditions on the attached
page.

 

NDFLl 245B (Rev. 11!l6) Jiidgment in a Criminal Case

Sheet 3A _ Siipervised Reiease

 

DEFENDANT: ANTOINE DEVON WILSON
CASE NUl\/[BER: 3:18cr97-001/MCR

As part ofyoui' supervised reiease, you must comply with the following standard conditions of supervision Tliese conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and conditionl

l.

13.

ludgment-Page 4 of 7

 

STANDARD CONDITIONS OF SUPERVISION

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours cf your
release from irnprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time li‘arne.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation ofticei‘.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. lf notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your horne or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. lf you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. if you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers). -

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the coui't.

lf the probation officer determines that you pose a risk to another person (inciuding an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction Tlie probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

 

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Ovei"w`ew ofProbati‘on and Siipervised
Release Cona'i'ti'oas, available at: www.uscourts.gov.

Defendant's Signature Date

 

 

NDFL 24513 {Rcv. il/l6} Judginent in a Criminal Case
Slieet 3D _ Supervised Release

Judginentil’age 5 of 7
DEFENDANT: ANTOINE DEVON WILSON
CASE NUMBER: 3 :l 801‘97-001/MCR

SPECIAL CONDITIONS (}F SUPERVISION

i. You will be evaluated for substance abuse and referred to treatment as determined necessary through
an evaluation process. 'l`reatment should include participation in a Cognitive Behavior Therapy
program You will be tested for the presence of illegal controlled substances or alcohol at any time
during the term of supervision

 

2. You must submit your person, property, or homeJ to a search conducted by a United States probation
officer. Failure to submit to a search may be grounds for revocation of release You must warn any
other occupants that the premises may be subject to searches pursuant to this condition An officer may
conduct a search pursuant to this condition only when reasonable suspicion exists that you have
violated a condition of your supervision and that the areas to be searched contain evidence of this
violation Any search must be conducted at a reasonable time and in a reasonable manner.

 

NDFL 2453 (Rev. l 1/16) Judgment in a Criminal Case
Sheet 5 _ Criminal Monetary Pciialtics

 

Judgment_ Page 6 of 7
DEFENDANT: ANTOINE DEVON WILSON

CASE NUMBER: 3 : l 80r97-0()l/MCR

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Shcet 6.

JVTA Assessment*

Assessment _""'"'*" Fine Restitution
TOTALS $ 200.0() $ 0 - None $ 0 - Waived $ 0 - None
[:I The determination of restitution is deferred until . An Aiiiended Jiidgiiiem in cr Ci'i'iitinal Case (AO 245€} will be entered

after such determination
|:] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
if the defendant makes a partial payinent, each payee shall receive an approximately proportioned payment, unless specified otherwise iri

the priority order or percentage payment column below, However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Naine of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ $

l:l Restitution amount ordered pursuant to plea agreement $

l:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date oftliejudgment, pursuant to 18 U.S.C. § 3612(f). Ali of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 36l2(g).

l:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:

[:| the interest requirement is waived for the |:l fine l:l restitution

|:| the interest requirement for the l:l fine m restitution is modified as follows:

* .lustice for Victims of'l`rafficking Act of2015, Pub. L. No. l 14-22.
** Findings for the total amount of losses are required under Chapters l09A, 110, llOA, and il3A of Title 18 for offenses committed on or
after Septernber 13, 1994, but before Apri123, l996.

 

NDFL 245B (Rev. 1 ll 16) judgment in a Crimiiia! Case

Shcet 6 -- Schediile ofPaymenlS

 

judgment _ Page ’i of 7

DEFENDANT: ANTOINE DEVON Wll_.SON
CASE NUMBER: 3 : l 8cr97~001/MCR

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A

Lump sum payment of$ 200.00 Special Monetaiy Assessment due immediately, balance due

|:| not later than , or

l:l in accordance with l___l C, l:l D, |:l E,or l:l Fbelow;or

l:l Payment to begin immediately (may be combined with l:l C, l:l D, or |:l F below); or

|:l Payment in equal (e.g., iiieekly, iiionrhly, qimrrerly) installments of $ over a period of

(e.g., months or yem‘s), to commence (e.g., 30 er 60 dayi) after the date of this judgment; or

l:l Payment iii equal (e.g., i-veekly, moiirh!y. qriarrer!y) installments of $ over a period of

(e.g., months er years), to commence . (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or

Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

Unless the count has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons1
lnmate Financial Responsibility Pi'ogram, are made to the clerk of the couit.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l

|:l
|:|

Joint and Several

Defendant and Co-Defendant Names and Case Numbers (i’nchtdi'ng defendant numbeij, Total Ainount, Joint and Several Aniount,
and con'esponding payee, if appropriatel

Tlie defendant shall pay the cost ofprosecution.

The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution pi'incipal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, ('7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

